Title: John Adams to Abigail Adams, 7 March 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia March 7 1777
     
     Yours of Feb. 12. received this day. I have begged a Bundle of Newspapers, to inclose. They contain some Intelligence.
     
     I am pretty well, after all my fatiguing Journeys. The Congress are in as good a Temper as ever I knew them—more spirited and determined than ever.
     The Southern Battallions are not full. But are in a good Way. Rejoice to learn that Measures are taking to send along the Eastern Quotas.
     We are raising a large Body of light Horse—a large Troop of them are this Moment passing the Window. Fine Horses and good Men. The trampling of these Creatures is grand.
     Dr. Shippen, whom I just now saw, assures me that he has bought an excellent Assortment of Medicines and has the best Prospect of putting the Hospitals in good order, so that the sick will not suffer this year as they did last.
     We have some french Vessells arrived here with Druggs and salt, and other Things.
     Let me be remembered by all that I remember. You know who they are.
    